UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-6726


BENNY BARFIELD,

                  Plaintiff - Appellant,

          v.

HONORABLE MARK SANFORD, Governor; JOHN MCGILL, Director
SCDMH; CHAD LOMINICK, Director SVPTP; JON OZMIT, Director
SCDC; ROBERT STEVENSON, Warden SCDC,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Patrick Michael Duffy, Senior
District Judge. (6:09-cv-00850-PDM)


Submitted:   August 19, 2010                 Decided:   August 30, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benny Barfield, Appellant Pro Se.    William Henry Davidson, II,
Joel Steve Hughes, Kenneth Paul Woodington, DAVIDSON, MORRISON &
LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Benny           Barfield    appeals      the      district          court’s      order

denying relief on his complaint.                       The district court referred

this     case    to     a     magistrate       judge    pursuant           to    28     U.S.C.A.

§ 636(b)(1)(B) (West 2006 & Supp. 2010).                           The magistrate judge

recommended       that       relief    be    denied     and    advised          Barfield      that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

            The        timely       filing     of      specific       objections             to    a

magistrate       judge’s        recommendation         is     necessary          to     preserve

appellate review of the substance of that recommendation when

the     parties        have      been       warned      of     the     consequences               of

noncompliance.              Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);        see    also     Thomas   v.     Arn,     474    U.S.        140     (1985).

Barfield        has    waived       appellate       review      by     failing          to    file

objections after receiving proper notice.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions          are     adequately      presented       in        the    materials

before    the     court       and   argument       would     not     aid    the       decisional

process.

                                                                                        AFFIRMED



                                               2